—In an action to recover damages for personal injuries, the defendants Thaler Realty Corp. and Tandy Corporation appeal from an order of the Supreme Court, Kings County (Schneier, J.) dated January 14, 1999, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The plaintiff alleged that early in the morning of January 7, 1998, he slipped and fell on a sidewalk in front of a Radio Shack store operated by the defendant Tandy Corporation at premises owned by the defendant Thaler Realty Corp. Radio Shack employees had cleared a path along the front of the *313store and its entrance without clearing the entire sidewalk of. snow. The plaintiff fell while crossing to the cleared portion of the sidewalk.
An owner of property is under no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of his or her premises (see, Roark v Hunting, 24 NY2d 470, 475; Reidy v EZE Equip. Co., 234 AD2d 593). Since there is no evidence that the appellants made the sidewalk more hazardous by removing some of the snow, the appellants’ motion for summary judgment should have been granted (see, Verdino v Alexandrou, 253 AD2d 553). Santucci, J. P., Joy, Florio and Luciano, JJ., concur.